DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Figs. 7-17 in the reply filed on 9/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0289371 to Wang et al.
U.S. Patent Application Publication 2018/0289371 to Wang et al. discloses a medical device 10 comprising a shaft 14 extending from a proximal end 70 toward a distal end 72, the shaft including a
lumen (Note: Fig. 4) extending from the proximal end toward the distal end; a first stapling head 24 at the distal end, the first stapling head 24 configured to contain one or more staples 46 and having a block 48 disposed within, and movable relative thereto (Note: paragraph [0054]); a second stapling head 22 at the distal end; and a pushing element 62 extending through the lumen (Note: paragraph [0056]), the pushing element 62 being movable from a first position (See Fig. 22) to a second position (See Fig. 23), wherein transition of the pushing element from the first position to the second position urges the block to move toward second stapling head to deploy the one or more staples (Note: paragraph [0067]), and further discloses the pushing element 62 including a third position (Note: Fig. 14), a fourth position (Note: Figs. 16 & 17), wherein the shaft has an axis, and the first stapling head and the block are movable toward the second stapling head perpendicular to the shaft axis (Note: Figs. 13, 15, 22 & 23), the second stapling head 22 includes a planar face 30 including an anvil 26, a first extension (portion of 26 outside cover 28, a first ramp 26a, a second ramp 90 (Note: Figs. 11 & 19 and paragraph [0058]), the pushing element 62 including a protrusion 100 contacting the block 48, the block including a third ramp (angled bottom surface as shown in Figs. 22 & 23) and an outwardly extending fourth ramp 102, the first extension having a first recess (proximal portion of cartridge channels) and a second recess (distal portion of cartridge channels) (Note: paragraph [0060]), a second shaft (drive shaft) (Note: paragraph [0059]) having a first configuration (Note: Fig. 13) and a second configuration (Note: Fig. 15), and a second extension 94.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0289371 to Wang et al. in view of U.S. Patent Application Publication 2015/0048141 to Felder et al.
The device of U.S. Patent Application Publication 2018/0289371 to Wang et al. lacks the resilient member urging the block.  U.S. Patent Application Publication 2015/0048141 to Felder et al. discloses a similar device comprising a block 239 urged by a resilient member 240 (Note: Fig. 17).  In view of the teachings of U.S. Patent Application Publication 2015/0048141 to Felder et al., it would have been obvious to one skilled in the art to provide the stapling head of U.S. Patent Application Publication 2018/0289371 to Wang et al. with a resilient member for urging the block against the staples with evenly distributed forces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731